In this action, pending in the Superior Court of Wake County, before his Honor, C. M. Cooke, judge, the same issue being presented as to the forgery of the note sued on, application was made for an order to inspect and photograph the note in question, and the motion was denied by the court, "all without prejudice," and defendants excepted and appealed.
A perusal of the statute will disclose that the question rests in the sound legal discretion of the court, and, as we find no such abuse of discretion on the part of his Honor as to raise a legal question for our decision, the judgment is affirmed.
We deem it not improper to say that this ruling is not to be considered as a final disposition of the matter. It is one of those questions which, for good reasons shown, may be renewed in the progress of the cause, and, if presented under different conditions, may call for a different decision. In any event, it is open to the parties in this instance, as the court has very properly made his ruling without prejudice.
There is no error, and the judgment of the court is
Affirmed.
Cited: Evans v. R. R., 167 N.C. 416 (g); LeRoy v. Saliba, 180 N.C. 17
(g); R. R. v. Power Co., 180 N.C. 428 (g); Dunlap v. Guaranty Co.,202 N.C. 655 (g); Mfg. Co. v. R. R., 222 N.C. 333 (g). *Page 330 
(364)